Citation Nr: 0633537	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 20 percent evaluation for 
recurrent dislocation of the left shoulder.


FINDING OF FACT

The veteran's left shoulder disability, primarily manifested 
by pain, limitation of motion, and frequent flare-ups, which 
prevent overhead activities, does not result in ankylosis, 
limitation of motion of the arm to 25 degrees from the side, 
or impairment of the humerus involving fibrous union, 
nonunion (false flail joint), or loss of the head of the 
humerus (flail shoulder).


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the veteran's left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2001 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disabilities 
are worse than the current evaluations contemplated.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In terms of notification regarding the downstream element of 
an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), it is noted that any concern therewith is 
rendered moot because this decision denies the increased 
rating claim.  Thus, no prejudice results in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the veteran has not submitted any 
additional medical records.  VA has obtained the veteran's 
service medical records and VA outpatient treatment records 
from June 1999 to January 2004.  Finally, VA provided the 
veteran with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran states that his left shoulder warrants a higher 
evaluation in excess of 20 percent.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for recurrent dislocation of 
the left shoulder was granted by means of an October 1977 
rating decision and assigned a noncompensable evaluation.  In 
June 1990, the RO granted the veteran a 10 percent 
evaluation, and in March 1992, increased the veteran to 20 
percent.  The veteran filed a claim for an increase rating in 
May 2003.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
more recent medical findings regarding the current level of 
disability related to the left shoulder.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The rating criteria for the shoulder are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2006).  Diagnostic 
Code 5200 is not applicable in the present case because there 
is no medical evidence that the veteran has ankylosis of the 
left shoulder joint.  Likewise, Diagnostic Code 5203 is not 
applicable because it does not provide a rating higher than 
his current 20 percent evaluation.  The only applicable 
diagnostic codes, therefore, are 5201 and 5202.  Diagnostic 
Codes 5201 and 5202 distinguish between the major (dominant) 
extremity and the minor (non-dominant) extremity.  See 38 
C.F.R. § 4.69 (2006).  The medical evidence shows that the 
veteran is right handed.  Therefore, the criteria referencing 
the minor extremity are for consideration here.

The veteran's left shoulder disability is currently rated at 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
This rating contemplates impairment of humerus (minor) with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  
Additionally, under Diagnostic Code 5202, fibrous union of 
the humerus warrants a 40 percent evaluation for the minor 
arm.  Nonunion of the humerus (false flail joint) warrants a 
50 percent evaluation for the minor arm.  Loss of the head of 
the humerus (flail shoulder) warrants a maximum 70 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2006).

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 20 percent 
for his left shoulder disability under Diagnostic Code 5202.  
At the June 2003 VA examination, the veteran denied any 
recent total dislocation of the shoulder which required 
treatment to reduce the dislocation.  The veteran did state 
that he experiences increasing pain in his left shoulder.  At 
his September 2004 VA examination, the veteran confirmed that 
he had not had any dislocation of his left shoulder in over a 
year.  Thus, a higher rating under Diagnostic Code 5202 is 
clearly not indicated.  In addition, June 2003 X-rays of the 
left shoulder revealed no evidence of fracture or dislocation 
of the left shoulder.  September 2004 X-rays showed the 
glenohumeral joint and the bony architecture and density as 
being normal.  The examiner stated that no lucent or 
sclerotic lines were seen to suggest an acute fracture.  
Neither VA examination nor their accompanying radiological 
reports have disclosed fibrous union, nonunion, or loss of 
the humeral head, and therefore, a higher rating under this 
diagnostic code is not warranted.  Additionally, the Board 
has considered additional functional limitation, but finds 
that the veteran's disability picture is still consistent 
with the present rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has also considered other potentially applicable 
Diagnostic Codes.  As noted above, the only alternate 
diagnostic code providing for a possible rating in excess of 
20 percent for a non-dominate extremity is limitation of 
motion of the shoulder and arm that is evaluated under 
Diagnostic Code 5201.  Diagnostic Code 5201 provides a 
maximum 30 percent rating for the minor arm when motion is 
limited to 25 degrees or less from the side.  Standard motion 
of the shoulder is from 0 to 180 degrees of flexion, 0 to 180 
degrees of abduction, and internal and external rotation from 
0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2006).

The evidence shows that on the VA examination in June 2003, 
the veteran stated he had great difficulty and pain with his 
left shoulder.  Additional evidence shows that on VA 
examination in September 2004, the veteran complained of 
frequent episodes of dislocation requiring self-reduction.  
On range of motion testing in June 2003, the examiner 
reported that the veteran could flex and abduct to 170 
degrees.  He had 20 degrees of adduction and external and 
internal rotation of 45 degrees.  September 2004 range of 
motion was forward flexion and abduction to 180 degrees, and 
external and internal rotation to 90 degrees.  The 
preponderance of the evidence is against a finding that the 
left shoulder is limited to 25 degrees from the side or less.  
In the veteran's most recent VA examination, his left 
shoulder exhibited full range of motion.  Based on the 
foregoing, the Board finds that the range of motion findings 
detailed previously are appropriately reflected in the 
presently assigned 20 percent evaluation.

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
In this regard, the Board acknowledges the veteran's 
complaints of left shoulder pain noted in outpatient 
treatment records dated from January 2002 to January 2004.  
The Board further acknowledges complaints of severe pain of 
the left shoulder during both VA examinations in June 2003 
and September 2004. 

The veteran has also complained of flare-ups occurring once a 
year during his VA examination in June 2003.  The veteran 
complained of pain affecting his activities of daily living.  
The Board does acknowledge such pain, which he stated is 
precipitated with repetitive motion and indicated by 
decreased functional abilities.  During the September 2004 VA 
examination, the veteran stated that the pain can reach an 8 
out of 10 in intensity.  Nevertheless, the test for a higher 
rating under DeLuca is not pain in and of itself, but the 
additional functional limitation that such pain causes.  
Here, the objective evidence does not reveal findings of 
additional limited function such as to warrant a higher 
rating.  In any event, the Board finds that such pain has 
already been fully contemplated in the presently assigned 20 
percent rating.

As the evidence preponderates against the claim for an 
increased rating for the veteran's recurrent dislocation of 
the left shoulder, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

An increased evaluation for recurrent dislocation of the left 
shoulder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


